DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10, 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai (US 2021/0407373).
Regarding claim 1, Lai discloses a display system, comprising: 
a display device (fig. 11) comprising a plurality of gate lines (950, fig. 11), a plurality of source lines (940, fig. 11), a plurality of pixel electrodes (910, fig. 11) provided respectively in regions defined by the plurality of gate lines and the plurality of source lines (see fig. 11), and a plurality of common electrodes (920, fig. 11 and para. 27) provided to face the plurality of pixel electrodes and used for both image display and touch detection; 
a drive circuit (550, fig. 2) that supplies a touch drive signal to each of the plurality of common electrodes (para. 30, 29); and 
a touch detection circuit (550, fig. 2) that performs detection of a touch by an object on the display device, based on a touch detection signal received from each of the plurality of common electrodes (para. 30, 29), wherein 
the display device includes a plurality of touch detection regions (e.g. 920 in fig. 2), and, among the plurality of common electrodes, a plurality of common electrodes are arranged in each of the touch detection regions (see 920 in fig. 2), and 
touch detection is performed in part of the plurality of touch detection regions (para. 92), and touch detection is not performed in rest of the plurality of touch detection regions (para. 92).  
Regarding claim 2, Lai discloses wherein, PAm-70336US58 within a frame period of the display device, a display period for which the display device displays an image and a touch detection period for which the touch detection circuit performs touch detection are alternately arranged (fig. 6), and, 
when the display device displays a first image (menu image on display 50 in fig. 14) that includes a first image region (Video button in fig. 14) where touch detection is necessary and a second image region (area other than the touch buttons in display 50 in fig. 14 and para. 136) where touch detection is unnecessary, the touch detection circuit performs touch detection in a touch detection region defined based on the first image region (para. 92) and does not perform touch detection in a touch detection region defined based on the second image region (para. 92), during the frame period.  
Regarding claim 3, Lai discloses wherein, when the display device displays a second image constituted by a region where touch detection is necessary, the touch detection circuit performs touch detection in each of the plurality of touch detection regions during the frame period (para. 92, 35, 37; wherein the second image is being displayed in the bright area).  
Regarding claim 4, Lai discloses wherein, within the frame period, a sum of touch detection periods when the first image is displayed is equal to a sum of touch detection periods when the second image is displayed (fig. 6).  
Regarding claim 6, Lai discloses wherein within the frame period, a number of the touch detection periods when the first image is displayed is equal to a number of the touch detection periods when the second image is displayed (fig. 6), and, 
when the first image is displayed, the touch detection circuit performs, based on the touch detection signal received from a common electrode in a touch detection region as a detection target during a plurality of touch detection periods, touch detection in the touch detection region as the detection target for the plurality of touch detection periods (para. 92, 136).
Regarding claim 10, Lai discloses wherein the touch detection circuit receives a touch detection signal from each of the plurality of common electrodes in the part of the plurality of touch detection regions where touch detection is performed (para. 30, 28), and 
the touch detection circuit does not receive a touch PAm-70336US61 detection signal from each of the plurality of common electrodes in the rest of the plurality of touch detection regions (para. 92).  
Regarding claim 12, Lai discloses wherein the touch detection circuit performs touch detection in the part of the plurality of touch detection regions where touch detection is performed (para. 92), and the touch detection circuit does not perform touch detection in the rest of the plurality of touch detection regions (para. 92).  
Regarding claim 13, Lai further comprising a control circuit that controls the touch detection circuit (para. 136, 133), 
wherein the touch detection circuit supplies, to the control circuit, a result of touch detection in the plurality of touch detection regions (para. 136, 133, 30), 
the control circuit derives, based on the result of touch detection, coordinate data that indicate a touch position of an object on the display device, with respect to the part of the plurality of touch detection regions where touch detection is performed (para. 136, 28), and 
the control circuit does not derive the coordinate data that indicate the touch position of the object on the display device, with respect to the rest of the plurality of touch detection regions (para. 136, 28).  
Regarding claim 14, Lai discloses further comprising: PAm-70336US63 
a control circuit that controls the touch detection circuit (para. 136, 133); and 
a control device that performs processing depending on a touch by an object on the display device (para. 136, 133), 
wherein the touch detection circuit supplies, to the control circuit, a result of touch detection in the plurality of touch detection regions (para. 136, 28), 
the control circuit derives, based on the result of touch detection in the plurality of touch detection regions, coordinate data that indicate a touch position of an object on the display device and supplies the coordinate data thus derived to the control device (para. 136, 28), 
the control device performs processing depending on a touch by the object on the display device based on coordinate data that indicate the plurality of touch detection regions, with respect to the part of the plurality of touch detection regions where touch detection is performed (para. 136, 92, 28), and 
the control device does not perform processing depending on the touch by the object on the display device, with respect to the rest of the plurality of touch detection regions (para. 136, 92, 28)
Regarding claim 15, Lai discloses the drive circuit supplies the touch drive signal to each of the plurality of common electrodes when touch detection is performed in part of the plurality of touch detection regions (para. 92, 136), and 
the drive circuit does not supply the touch drive signal to each of the plurality of common electrodes when touch detection is not performed in rest of the plurality of touch detection regions (para. 92, 136).  
The remainder of the claim is rejected in the same manner as claim 1 above.
Claim 16 is rejected in the same manner as claim 2 above.
Claim 18 is rejected in the same manner as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Mathew (US 2017/0336901).
  Regarding claim 9, Lai discloses further comprising a dial switch device, wherein part of or the entire of an operation surface of the dial switch device covers part of a touch operation surface of the display device, and touch detection is not performed in a touch detection region corresponding to a surrounding region of the operation surface of the dial switch device.  
Lai fails to disclose wherein the switch device is a dial switch device.
Mathew discloses a dial switch device (see knobs in para. 19, 41).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Mathew in the device of Lai. The motivation for doing so would have been to provide the ability to provide a virtual knob on a touch screen for accepting user input (Mathew; para. 41). Wherein the knobs allow coarse and fine adjustments inputs (Mathew; para. 33); creating a better user experience.
Claim 17 is rejected for the same reasons as claim 9 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Lai (US 2016/0328060), hereinafter referred to as “Lai060”.
Regarding claim 11, Lai fails to disclose switches or controlling the touch detection signals.
Lai060 discloses wherein the plurality of common electrodes (12, fig. 1) are connected to the touch detection circuit (14, fig. 1) via a plurality of switches (see switch para. 30), 
the plurality of switches are respectively provided with respect to a plurality of common electrodes arranged in each of the plurality of touch detection regions (para. 30), 
the touch detection circuit receives the touch detection signal from each of the plurality of common electrodes in the part of the plurality of touch detection regions, since one or more of the switches corresponding to the plurality of common electrodes in the part of the plurality of touch detection regions are made conductive, and performs touch detection based on the touch detection signal thus received (para. 31, 30), and 
the touch detection circuit does not receive the touch detection signal from each of the plurality of common electrodes in the rest of the plurality of touch detection regions, since one or more of the switches corresponding to the plurality of common electrodes in the rest of the plurality of touch detection regions are made non- conductive (para. 31, 30).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Lai060 in the device of Lai. The motivation for doing so would have been to provide the ability to accurately control the touch detection states of the touch detection electrodes the uses of switches (Lai060; para. 30-31; wherein switches are used to turn off and on the touch detection signal).  
Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN J MISHLER/Primary Examiner, Art Unit 2628